DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Status of Claims
Claims 1-20 are pending and have been examined.
This action is in reply to the papers filed on 05/20/2021 (originally filed papers) and 10/06/2022.  
Information Disclosure Statement
The information disclosure statement(s) submitted: 09/16/2021, has/have been considered by the Examiner and made of record in the application file.
Amendment
The present Office Action is based upon the original patent application filed on 05/20/2021 as modified by the amendment filed on 10/06/2022. 
Terminal Disclaimer
The terminal disclaimer filed on xxx disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Pat. No. 11,023,905 has been reviewed and has been placed in the file.
Double Patenting
Per Applicants’ amendments/arguments, the rejection(s) is/are withdrawn. 
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of anticipatory-nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 11,023,905.
Examiner’s Note: The present application (17/326,297) is a DIV of 16/258,259 01/25/2019 PAT 11,023,905. A restriction was filed in the 16/258,259 application (06/19/2020 Requirement for Restriction/Election). Applicant elected to prosecute Group I claims (08/17/2020 Response to Election / Restriction Filed). The elected claim group ultimately issued to patent (05/12/2021 Issue Notification). However, the elected claim group was substantially amended during prosecution (see claim amendments filed 12/23/2020). As a result, the elected and amended claim group, which issued as patent, is substantially similar to the presently filed claims of the instant application and thus triggers the DP rejection below.
Application 17/326,297 – Claim 1. (Currently Amended) A method for providing digital asset recommendations to a user, the method comprising, at a server device: 
obtaining, from a database that is accessible to the server device, statistical data for a plurality of digital assets (Examiner interprets collecting statistical data for digital assets the same as developing a score for each digital asset wherein the score is based on a number of trendsetters that have downloaded the digital asset);
US Pat. No.: 11,023,905 – Claim 1. A method for identifying digital assets to recommend to a user, the method comprising, at a server device: 
Application 17/326,297 – Claim 1. calculating, for each digital asset of the plurality of digital assets, using the statistical data:
a respective trend score based on download data for the digital asset over at least one timespan, a respective recommendation score based on respective usage data of at least one target user that satisfies a similarity threshold relative to the user, and
a respective breakout score based on download data associated with at least one trendsetter;
establishing a subset of digital assets of the plurality of digital assets based on the respective trend, recommendation, and breakout scores; ranking the subset of digital assets basedon the respective trend, recommendation, and breakout scores;
US Pat. No.: 11,023,905 – Claim 1. calculating a respective breakout score for each digital asset in the filtered list of digital assets by counting a number of trendsetters that have downloaded the digital asset; 
Application 17/326,297 – Claim 1. generating a visual representation of the subset of digital assets; and 
US Pat. No.: 11,023,905 – Claim 1. generating a visual representation of at least a subset of the filtered list of digital assets based on the ranking and corresponding breakout dates of the digital assets; and 
Application 17/326,297 – Claim 1. causing at least one client device associated with the user to display the visual representation.
US Pat. No.: 11,023,905 – Claim 1. causing at least one client device to display the visual representation.
Application 17/326,297 – Claim 8. A non-transitory computer readable storage medium configured to store instructions that, when executed by a processor included in a server device, cause the server device to provide a recommendation for one or more digital assets, by carrying out steps that include: collecting statistical data for the one or more digital assets; developing a respective score for each digital asset in the one or more digital assets, wherein the respective score comprises a respective breakout score based on a respective number of trendsetters that have downloaded the digital asset from a content distribution system; generating a visual representation of the one or more digital assets, wherein an order of the digital assets in the visual representation is adjusted based on the score for each digital asset in the one or more digital assets; and causing at least one client device to display the visual representation of the one or more digital assets.
Application 17/326,297 – Claim 15. A server device configured to provide a recommendation for one or more digital assets, the server device comprising a processor configured to cause the server device to carry out steps that include: collecting statistical data for the one or more digital assets; developing a respective score for each digital asset in the one or more digital assets, wherein the respective score comprises a respective breakout score based on a respective number of trendsetters that have downloaded the digital asset from a content distribution system; generating a visual representation of the one or more digital assets, wherein an order of the digital assets in the visual representation is adjusted based on the score for each digital asset in the one or more digital assets; and causing at least one client device to display the visual representation of the one or more digital assets.
Application 17/326,297 – Claim 2. The method of claim 1, wherein, for a given digital asset of the one or more digital assets, the respective score is calculated by: identifying a set of digital assets within a particular category of digital assets, each digital asset in the set of digital assets having a corresponding breakout date established for the digital asset; 
US Pat. No.: 11,023,905 – Claim 1. identifying a set of digital assets within a particular category of digital assets, each digital asset in the set of digital assets having a corresponding breakout date established for the digital asset; 
Application 17/326,297 – Claim 2. identifying one or more trendsetters associated with the particular category of digital assets; 
US Pat. No.: 11,023,905 – Claim 1. identifying one or more trendsetters associated with the particular category of digital assets; 
Application 17/326,297 – Claim 2. generating a list of digital assets within the particular category of digital assets downloaded by at least one trendsetter in the one or more trendsetters; 
US Pat. No.: 11,023,905 – Claim 1. generating a list of digital assets within the particular category of digital assets downloaded by at least one trendsetter in the one or more trendsetters; 
Application 17/326,297 – Claim 2. filtering the list of digital assets downloaded by the at least one trendsetter for the particular category of digital assets to exclude digital assets having a cumulative number of downloads above a threshold value; and 
US Pat. No.: 11,023,905 – Claim 1. filtering the list of digital assets downloaded by the at least one trendsetter for the particular category of digital assets to exclude digital assets having a cumulative number of downloads above a threshold value; 
Application 17/326,297 – Claim 2. calculating a breakout score for each digital asset in the filtered list of digital assets by counting a number of trendsetters that have downloaded the digital asset.
US Pat. No.: 11,023,905 – Claim 1. calculating a respective breakout score for each digital asset in the filtered list of digital assets by counting a number of trendsetters that have downloaded the digital asset; 
Application 17/326,297 – Claim 9. The non-transitory computer readable storage medium of claim 8, wherein, for a given digital asset of the one or more digital assets, the respective score is calculated by: identifying a set of digital assets within a particular category of digital assets, each digital asset in the set of digital assets having a corresponding breakout date established for the digital asset; identifying one or more trendsetters associated with the particular category of digital assets; generating a list of digital assets within the particular category of digital assets downloaded by at least one trendsetter in the one or more trendsetters; filtering the list of digital assets downloaded by the at least one trendsetter for the particular category of digital assets to exclude digital assets having a cumulative number of downloads above a threshold value; and calculating a breakout score for each digital asset in the filtered list of digital assets by counting a number of trendsetters that have downloaded the digital asset.
Application 17/326,297 – Claim 16. The server device of claim 15, wherein, for a given digital asset of the one or more digital assets, the respective score is calculated by: identifying a set of digital assets within a particular category of digital assets, each digital asset in the set of digital assets having a corresponding breakout date established for the digital asset; identifying one or more trendsetters associated with the particular category of digital assets; generating a list of digital assets within the particular category of digital assets downloaded by at least one trendsetter in the one or more trendsetters; filtering the list of digital assets downloaded by the at least one trendsetter for the particular category of digital assets to exclude digital assets having a cumulative number of downloads above a threshold value; and calculating a breakout score for each digital asset in the filtered list of digital assets by counting a number of trendsetters that have downloaded the digital asset.

Application 17/326,297 – Claim 3. The method of claim 2, wherein a breakout date for a digital asset is identified based on a moving average convergence/divergence (MACD) metric.
US Pat. No.: 11,023,905 – Claim 5. The method of claim 1, wherein a breakout date for a digital asset is identified based on a moving average convergence/divergence (MACD) metric.
Application 17/326,297 – Claim 10. The non-transitory computer readable storage medium of claim 9, wherein a breakout date for a digital asset is identified based on a moving average convergence/divergence (MACD) metric.
Application 17/326,297 – Claim 17. The server device of claim 16, wherein a breakout date for a digital asset is identified based on a moving average convergence/divergence (MACD) metric.
Application 17/326,297 – Claim 4. The method of claim 3, wherein the MACD metric is calculated as an exponentially weighted moving average (EWMA) of a difference between a first time frame EWMA and a second time frame EWMA of historical download data.
US Pat. No.: 11,023,905 – Claim 6. The method of claim 5, wherein the MACD metric is calculated as an exponentially weighted moving average (EWMA) of a difference between a short time frame EWMA and a long time frame EWMA of historical download data.
Application 17/326,297 – Claim 11. The non-transitory computer readable storage medium of claim 10, wherein the MACD metric is calculated as an exponentially weighted moving average (EWMA) of a difference between a first time frame EWMA and a second time frame EWMA of historical download data.
Application 17/326,297 – Claim 18. The server device of claim 17, wherein the MACD metric is calculated as an exponentially weighted moving average (EWMA) of a difference between a first time frame EWMA and a second time frame EWMA of historical download data.
Application 17/326,297 – Claim 5. The method of claim 4, wherein the breakout date is identified when the MACD metric increases above a threshold value.
US Pat. No.: 11,023,905 – Claim 7. The method of claim 6, wherein the breakout date is identified when the MACD metric increases above a threshold value.
Application 17/326,297 – Claim 12. The non-transitory computer readable storage medium of claim 11, wherein the breakout date is identified when the MACD metric increases above a threshold value.
Application 17/326,297 – Claim 19. The server device of claim 18, wherein the breakout date is identified when the MACD metric increases above a threshold value.
Application 17/326,297 – Claim 6. The method of claim 1, wherein the server device is coupled to a database that includes the statistical data for the one or more digital assets.
Application 17/326,297 – Claim 13. The non-transitory computer readable storage medium of claim 8, wherein the server device is coupled to a database that includes the statistical data for the one or more digital assets.
Application 17/326,297 – Claim 20. The server device of claim 15, wherein the server device is coupled to a database that includes the statistical data for the one or more digital assets.
Application 17/326,297 – Claim 7. The method of claim 1, further comprising: ranking the filtered list of digital assets by their respective breakout scores to identify breakout content to recommend; 
Application 17/326,297 – Claim 7. generating a second visual representation of at least a subset of the filtered list of digital assets based on the ranking and corresponding breakout dates of the digital assets; and causing the at least one client device to display the second visual representation.
Application 17/326,297 – Claim 14. The non-transitory computer readable storage medium of claim 8, wherein the steps further include: ranking the filtered list of digital assets by their respective breakout scores to identify breakout content to recommend; generating a second visual representation of at least a subset of the filtered list of digital assets based on the ranking and corresponding breakout dates of the digital assets; and causing the at least one client device to display the second visual representation.
The remaining independent claims contain feature similar to that of claim 1 and are rejected accordingly. The dependent claims are further rejected for their dependency upon a rejected independent base claim.

Claim Rejections - 35 USC § 101
35 U.S.C. § 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 1-20 are rejected under 35 U.S.C. § 101 as being directed to non-statutory subject matter because the claimed invention is directed to an abstract idea without significantly more. These claims recite a method, system/server device, and computer readable medium for implementing an algorithm for identification of trending content.
Claim 1 recites [a] method for providing a recommendation for one or more digital assets, the method comprising, at a server device: collecting statistical data for the one or more digital assets; developing a respective score for each digital asset in the one or more digital assets, wherein the respective score comprises a respective breakout score based on a respective number of trendsetters that have downloaded the digital asset from a content distribution system; generating a visual representation of the one or more digital assets, wherein an order of the digital assets in the visual representation is adjusted based on the score for each digital asset in the one or more digital assets; and causing at least one client device to display the visual representation of the one or more digital assets.
The claims are being rejected according to the 2019 Revised Patent Subject Matter Eligibility Guidance (Federal Register, Vol. 84, No. 5, p. 50-57 (Jan. 7, 2019)). 
Step 1: Does the Claim Fall within a Statutory Category?
Yes. Claims 1-7 recite a method and, therefore, are directed to the statutory class of a process. Claims 15-20 recite a system/apparatus (server device) and, therefore, are directed to the statutory class of machine.  Claims 8-14 recite a non-transitory computer readable medium/computer product and, therefore, are directed to the statutory class of a manufacture.
Step 2A, Prong One: Is a Judicial Exception Recited?
Yes. The following tables identify the specific limitations that recite an abstract idea. The column that identifies the additional elements will be relevant to the analysis in step 2A, prong two, and step 2B.  

Claim 1: Identification of Abstract Idea and Additional Elements, using Broadest Reasonable Interpretation
Claim Limitation
Abstract Idea
Additional Element
1. A method for providing digital asset recommendations to a user, the method comprising, at a server device:
This limitation includes the step(s) of: A method for providing digital asset recommendations to a user, the method comprising, at a server device. 
But for the server device, this limitation is directed to providing a recommendation in order to implement an algorithm for the identification of trending content which may be categorized as any of the following:
mental process – concepts performed in the human mind (including an observation, evaluation, judgment, opinion)
and/or
certain method of organizing human activity – 
commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations).
a server device: …
obtaining, from a database that is accessible to the server device, statistical data for a plurality of digital assets;
This limitation includes the step(s) of: obtaining, from a database that is accessible to the server device, statistical data for a plurality of digital assets. 
But for the database and server device, this limitation is directed to obtaining or collecting known data in order to implement an algorithm for the identification of trending content which may be categorized as any of the following:
mental process – concepts performed in the human mind (including an observation, evaluation, judgment, opinion)
and/or
certain method of organizing human activity – 
commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations).
obtaining, from a database that is accessible to the server device, statistical data …
calculating, for each digital asset of the plurality of digital assets, using the statistical data: a respective trend score based on download data for the digital asset over at least one timespan, a respective recommendation score based on respective usage data of at least one target user that satisfies a similarity threshold relative to the user, and a respective breakout score based on download data associated with at least one trendsetter;
This limitation includes the step(s) of: calculating, for each digital asset of the plurality of digital assets, using the statistical data: a respective trend score based on download data for the digital asset over at least one timespan, a respective recommendation score based on respective usage data of at least one target user that satisfies a similarity threshold relative to the user, and a respective breakout score based on download data associated with at least one trendsetter. 
No additional elements are positively claimed.
This limitation is directed to developing or calculating a score in order to implement an algorithm for the identification of trending content which may be categorized as any of the following:
mental process – concepts performed in the human mind (including an observation, evaluation, judgment, opinion)
and/or
certain method of organizing human activity – 
commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations).
No additional elements are positively claimed.
establishing a subset of digital assets of the plurality of digital assets based on the respective trend, recommendation, and breakout scores; ranking the subset of digital assets based on the respective trend, recommendation, and breakout scores; 
This limitation includes the step(s) of: establishing a subset of digital assets of the plurality of digital assets based on the respective trend, recommendation, and breakout scores; ranking the subset of digital assets based on the respective trend, recommendation, and breakout scores. 
No additional elements are positively claimed.
This limitation is directed to organizing (e.g., dividing into subsets and ranking) known information in order to implement an algorithm for the identification of trending content which may be categorized as any of the following:
mental process – concepts performed in the human mind (including an observation, evaluation, judgment, opinion)
and/or
certain method of organizing human activity – 
commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations).
No additional elements are positively claimed.
generating a visual representation of the subset of digital assets; and 
This limitation includes the step(s) of: generating a visual representation of the subset of digital assets. 
No additional elements are positively claimed.
This limitation is directed to communicating known information (e.g., displaying known information) in order to implement an algorithm for the identification of trending content which may be categorized as any of the following:
mental process – concepts performed in the human mind (including an observation, evaluation, judgment, opinion)
and/or
certain method of organizing human activity – 
commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations).
No additional elements are positively claimed.
causing at least one client device associated with the user to display the visual representation.
This limitation includes the step(s) of: causing at least one client device associated with the user to display the visual representation. 
But for the client device, this limitation is directed to communicating known information (e.g., displaying known information) in order to implement an algorithm for the identification of trending content which may be categorized as any of the following:
mental process – concepts performed in the human mind (including an observation, evaluation, judgment, opinion)
and/or
certain method of organizing human activity – 
commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations).
causing at least one client device associated with the user to display the visual representation …


As shown above, the claims recite an abstract idea. 
Step 2A, Prong Two: Is the Abstract Idea Integrated into a Practical Application?
No. The judicial exception is not integrated into a practical application. The additional elements listed above that relate to computing components are recited at a high level of generality (i.e., as generic components performing generic computer functions such as communicating and displaying known data) such that they amount to no more than mere instructions to apply the exception using generic computing components. Simply implementing the abstract idea on a generic computer is not a practical application of the abstract idea. Additionally, the claims do not purport to improve the functioning of the computer itself. There is no technological problem that the claimed invention solves. Rather, the computer system is invoked merely as a tool. Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Therefore, these claims are directed to an abstract idea. 
Step 2B: Does the Claim Provide an Inventive Concept?
No. The claims do not include additional elements that alone or in combination are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements relating to computing components amount to no more than applying the exception using a generic computing components.  Mere instructions to apply an exception using a generic computing component cannot provide an inventive concept. Furthermore, the broadest reasonable interpretation of the claimed computer components (i.e., additional elements) includes any generic computing components that are capable of being programmed to communicate and display data. 
Independent system / server device claim 15 and CRM claim 8 also contains the identified abstract ideas, with the additional elements of a processor and storage medium, which are a generic computer components, and thus not significantly more for the same reasons and rationale above. 
Dependent claims 2-7, 9-14, and 16-20 further describe the abstract idea. The additional elements of the dependent claims fail to integrate the abstract idea into a practical application and do not amount to significantly more than the abstract idea. Thus, as the dependent claims remain directed to a judicial exception, and as the additional elements of the claims do not amount to significantly more, the dependent claims are not patent eligible.
As such, the claims are not patent eligible. 
Invention Could be Performed Manually
It is conceivable that the invention could be performed manually without the aid of machine and/or computer. For example, Applicant claims collecting statistical data, developing a score, generating a visual representation, and displaying the visual representation. Each of these features could be performed manually and/or with the aid of a simple generic computer to facilitate the transmission of data.
See also Leapfrog Enterprises, Inc. v. Fisher-Price, Inc., and In re Venner, which stand for the concept that automating manual activity and/or applying modern electronics to older mechanical devices to accomplish the same result is not sufficient to distinguish over the prior art. Here, applicant is merely claiming computers to facilitate and/or automate functions which used to be commonly performed by a human.
Leapfrog Enterprises, Inc. v. Fisher-Price, Inc., 485 F.3d 1157, 82 USPQ2d 1687 (Fed. Cir. 2007) "[a]pplying modern electronics to older mechanical devices has been commonplace in recent years…").  The combination is thus the adaptation of an old idea or invention using newer technology that is commonly available and understood in the art. 
In In re Venner, 262 F.2d 91, 95, 120 USPQ 193, 194 (CCPA 1958), the court held that broadly providing an automatic or mechanical means to replace manual activity which accomplished the same result is not sufficient to distinguish over the prior art.  MPEP 2144.04, III Automating a Manual Activity.
MPEP 2144.04 III - Automating a Manual Activity and In re Venner, 262 F.2d 91, 95, 120 USPQ 193, 194 (CCPA 1958) further stand for and provide motivation for using technology, hardware, computer, or server to automate a manual activity.  
Therefore, the Office finds no improvements to another technology or field, no improvements to the function of the computer itself, and no meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment.  Therefore, based on the two-part Alice Corp. analysis, there are no limitations in any of the claims that transform the exception (i.e., the abstract idea) into a patent eligible application.
Claim Rejections - Not an Ordered Combination
None of the limitations, considered as an ordered combination provide eligibility, because taken as a whole, the claims simply instruct the practitioner to implement the abstract idea with routine, conventional activity.
Claim Rejections - Preemption
Allowing the claims, as presently claimed, would preempt others from implementing an algorithm for identification of trending content. Furthermore, the claim language only recites the abstract idea of performing this method; there are no concrete steps articulating a particular way in which this idea is being implemented or describing how it is being performed.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over: X; in view of Y.
Claim 1. A method for providing a recommendation for one or more digital assets, the method comprising, at a server device: 
collecting statistical data for the one or more digital assets; 
developing a respective score for each digital asset in the one or more digital assets, wherein the respective score comprises a respective breakout score based on a respective number of trendsetters that have downloaded the digital asset from a content distribution system; 
generating a visual representation of the one or more digital assets, wherein an order of the digital assets in the visual representation is adjusted based on the score for each digital asset in the one or more digital assets; and 
causing at least one client device to display the visual representation of the one or more digital assets.
Claim 8. A non-transitory computer readable storage medium configured to store instructions that, when executed by a processor included in a server device, cause the server device to provide a recommendation for one or more digital assets, by carrying out steps that include: collecting statistical data for the one or more digital assets; developing a respective score for each digital asset in the one or more digital assets, wherein the respective score comprises a respective breakout score based on a respective number of trendsetters that have downloaded the digital asset from a content distribution system; generating a visual representation of the one or more digital assets, wherein an order of the digital assets in the visual representation is adjusted based on the score for each digital asset in the one or more digital assets; and causing at least one client device to display the visual representation of the one or more digital assets.
Claim 15. A server device configured to provide a recommendation for one or more digital assets, the server device comprising a processor configured to cause the server device to carry out steps that include: collecting statistical data for the one or more digital assets; developing a respective score for each digital asset in the one or more digital assets, wherein the respective score comprises a respective breakout score based on a respective number of trendsetters that have downloaded the digital asset from a content distribution system; generating a visual representation of the one or more digital assets, wherein an order of the digital assets in the visual representation is adjusted based on the score for each digital asset in the one or more digital assets; and causing at least one client device to display the visual representation of the one or more digital assets.
Claim 2. The method of claim 1, wherein, for a given digital asset of the one or more digital assets, the respective score is calculated by: identifying a set of digital assets within a particular category of digital assets, each digital asset in the set of digital assets having a corresponding breakout date established for the digital asset; identifying one or more trendsetters associated with the particular category of digital assets; generating a list of digital assets within the particular category of digital assets downloaded by at least one trendsetter in the one or more trendsetters; filtering the list of digital assets downloaded by the at least one trendsetter for the particular category of digital assets to exclude digital assets having a cumulative number of downloads above a threshold value; and calculating a breakout score for each digital asset in the filtered list of digital assets by counting a number of trendsetters that have downloaded the digital asset.
Claim 9. The non-transitory computer readable storage medium of claim 8, wherein, for a given digital asset of the one or more digital assets, the respective score is calculated by: identifying a set of digital assets within a particular category of digital assets, each digital asset in the set of digital assets having a corresponding breakout date established for the digital asset; identifying one or more trendsetters associated with the particular category of digital assets; generating a list of digital assets within the particular category of digital assets downloaded by at least one trendsetter in the one or more trendsetters; filtering the list of digital assets downloaded by the at least one trendsetter for the particular category of digital assets to exclude digital assets having a cumulative number of downloads above a threshold value; and calculating a breakout score for each digital asset in the filtered list of digital assets by counting a number of trendsetters that have downloaded the digital asset.
Claim 16. The server device of claim 15, wherein, for a given digital asset of the one or more digital assets, the respective score is calculated by: identifying a set of digital assets within a particular category of digital assets, each digital asset in the set of digital assets having a corresponding breakout date established for the digital asset; identifying one or more trendsetters associated with the particular category of digital assets; generating a list of digital assets within the particular category of digital assets downloaded by at least one trendsetter in the one or more trendsetters; filtering the list of digital assets downloaded by the at least one trendsetter for the particular category of digital assets to exclude digital assets having a cumulative number of downloads above a threshold value; and calculating a breakout score for each digital asset in the filtered list of digital assets by counting a number of trendsetters that have downloaded the digital asset.
Claim 3. The method of claim 2, wherein a breakout date for a digital asset is identified based on a moving average convergence/divergence (MACD) metric.
Claim 10. The non-transitory computer readable storage medium of claim 9, wherein a breakout date for a digital asset is identified based on a moving average convergence/divergence (MACD) metric.
Claim 17. The server device of claim 16, wherein a breakout date for a digital asset is identified based on a moving average convergence/divergence (MACD) metric.
Claim 4. The method of claim 3, wherein the MACD metric is calculated as an exponentially weighted moving average (EWMA) of a difference between a first time frame EWMA and a second time frame EWMA of historical download data.
Claim 11. The non-transitory computer readable storage medium of claim 10, wherein the MACD metric is calculated as an exponentially weighted moving average (EWMA) of a difference between a first time frame EWMA and a second time frame EWMA of historical download data.
Claim 18. The server device of claim 17, wherein the MACD metric is calculated as an exponentially weighted moving average (EWMA) of a difference between a first time frame EWMA and a second time frame EWMA of historical download data.
Claim 5. The method of claim 4, wherein the breakout date is identified when the MACD metric increases above a threshold value.
Claim 12. The non-transitory computer readable storage medium of claim 11, wherein the breakout date is identified when the MACD metric increases above a threshold value.
Claim 19. The server device of claim 18, wherein the breakout date is identified when the MACD metric increases above a threshold value.
Claim 6. The method of claim 1, wherein the server device is coupled to a database that includes the statistical data for the one or more digital assets.
Claim 13. The non-transitory computer readable storage medium of claim 8, wherein the server device is coupled to a database that includes the statistical data for the one or more digital assets.
Claim 20. The server device of claim 15, wherein the server device is coupled to a database that includes the statistical data for the one or more digital assets.
Claim 7. The method of claim 1, further comprising: ranking the filtered list of digital assets by their respective breakout scores to identify breakout content to recommend; generating a second visual representation of at least a subset of the filtered list of digital assets based on the ranking and corresponding breakout dates of the digital assets; and causing the at least one client device to display the second visual representation.
Claim 14. The non-transitory computer readable storage medium of claim 8, wherein the steps further include: ranking the filtered list of digital assets by their respective breakout scores to identify breakout content to recommend; generating a second visual representation of at least a subset of the filtered list of digital assets based on the ranking and corresponding breakout dates of the digital assets; and causing the at least one client device to display the second visual representation.

No Prior-art Rejection / Potentially Allowable
Claims 1-20 cannot be rejected with prior-art. Individual claimed features are taught in the prior-art, however, the unique combination of features and elements are not taught by the prior-art without hindsight reasoning. 


Examiner’s Response to Arguments
Examiner’s Response: Claim Rejections – 35 USC §101
Regarding Claims 1-20, on page(s) 10-12 of Applicant’s Remarks (dated 10/06/2022), Applicants traverse the 35 USC §101 rejections arguing the following: the claims are not abstract and that the claim amendments are integrated into a practical application and provide an inventive concept. Applicant argues that claim 1 amendment alleviates the problem of filtering narrow sub-categories by effectively identifying digital assets that are relevant to a given user.
With respect, the claim amendments remain rejected as subject matter patent ineligible as noted in the rejection and further detailed herein.
As noted above, each of the claimed elements or features/steps is shown to be abstract as either a mental step and/or simply an organization of human activities. 
For example, the preamble is directed to providing a recommendation. Providing a recommendation is an abstract mental step which may be performed with or without the additional element of a server device. 
Next, Applicant claims the step of obtaining statistical data for a plurality of digital assets. Here, Applicant is merely claiming obtaining or receiving data. Again, this is a step which may be performed mentally in the abstract. For example, a person can easily obtain statistical data for a plurality of digital assets by consulting a reference manual or spreadsheet.
The calculating step merely claims taking known data and calculating a trend score and a recommendation score. Here, Applicant doesn’t even positively claim any structural computing device to calculate the scores, In fact, this type of calculation may easily be performed by a human in the abstract using pen and paper and/or a simple calculator or electronic spreadsheet to perform the claimed calculations.
The next three features include: establishing a subset, ranking the subset, and generating a visual representation of the subset. Again, Applicant does not positively claim any structural features for performing these features/steps and none is required as each of these steps may be performed mentally in the abstract. For example, establishing a subset and ranking the subset merely describes the steps for organizing information. Furthermore, one may use a sketch pad to generate a visual representation of the subset of digital assets.
Finally, Applicant claims a client device (e.g., a smart phone) to display the visual representation. There is nothing special or unique about displaying information on a smartphone.
Furthermore, the judicial exception (abstract idea) is not integrated into a practical application. The additional elements listed above that relating to computing components are recited at a high level of generality (i.e., as generic components performing generic computer functions such as communicating and displaying known data) such that they amount to no more than mere instructions to apply the exception using generic computing components. Simply implementing the abstract idea on a generic computer is not a practical application of the abstract idea. Additionally, the claims do not purport to improve the functioning of the computer itself. There is no technological problem that the claimed invention solves. Rather, the computer system is invoked merely as a tool. Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Therefore, these claims are directed to an abstract idea. 
Finally, the claims do not include additional elements that alone or in combination are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements relating to computing components amount to no more than applying the exception using a generic computing components.  Mere instructions to apply an exception using a generic computing component cannot provide an inventive concept. Furthermore, the broadest reasonable interpretation of the claimed computer components (i.e., additional elements) includes any generic computing components that are capable of being programmed to communicate and display data.
Thus, the claims remain rejected as patent ineligible.

THIS ACTION IS MADE FINAL
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Conclusion
PERTINENT PRIOR ART
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Dodson et al. 2014/0095307 [0027 – influencer or trendsetter associated with a category of digital asset such as music] The correlation determined at 304 may then be used to determine influence information associated with the consumer, as indicated at 306. Such influence information may identify whether a given consumer is an influencer with respect to a given category of item. The influence information may also indicate a degree or strength of the influence that the given consumer has on other consumers. By way of example, and not by way of limitation, a given consumer may be identified as an influencer, if the correlation between recommendations and desired actions is above some threshold. Furthermore, there may be a hierarchy of influence, with higher correlations leading to higher influence levels. In addition, different degrees of influence may be associated with the consumer for different particular item categories, such as music, literature, or news.
Gross 2006/0010029 [0052-0063 - trendsetters] [0052] The reasons why trendsetters are important are many, and include generally the following: [0053] (1) Members of an online community generally like to be identified and appreciated for their contributions. The invention provides a positive label for their activities and increases the likelihood that they will share personal information that can be used by a website operator; [0054] (2) Other members of the online community like to be kept informed of new trends (i.e., trendy items) and who is associated with such trends; [0055] (3) Larger collections of members (i.e. such as message boards devoted to a topic, online groups associated with particular topics, etc.) can also be analyzed and classified as trend setters within a larger subscriber population. For example, a number of Yahoo! Message Boards, and/or Yahoo! groups could be studied to determine which of such boards or groups is a trendsetter on a particular topic. These boards and groups can then be identified online for the benefit of other members, so that they can determine where to go for learning new trends. [0056] (4) Members of the online community can voluntarily "subscribe" to a trendsetter (person or group), and thus gain the benefit of the latter's early prescience concerning the popularity of items; [0057] (5) By measuring the acceptance or adoption prevalence, or adoption rate of an item by a set of trendsetters, a supplier of the items can better gauge expected demand or potential for the item; [0058] (6) The degree of adoption by trendsetters can be measured and used to influence a recommender system. It is well known, for example, that collaborative filtering systems suffer from "first rater" problems, and thus the present invention can be used to influence and bias a recommender system by disproportionately weighting the selections of certain individuals at an early stage to accelerate the learning of the CF system; [0059] (7) The profiles, demographics, etc. of trendsetters can be gleaned by outside entities and used for advertising/marketing purposes, in the same manner as used by the aforementioned Yahoo! solutions program; [0060] (8) Since trendsetters are some of the most valuable assets of an online community, identifying them early allows a website operator to provide them with inducements and rewards to stay within the online community; [0061] (9) Product marketing/sales statistics can be determined from studying the trendsetters, including an overall trendsetter adoption percentage, adoption prevalence, adoption rate, as well as benchmark comparisons to prior popular items; [0062] (10) Trendsetters can also be used for influencing the score of a search engine. It is well-known that some search engines use a form of relevance scoring in presenting search results. By weighting items associated with trendsetters (which can be items adopted by persons, or individual sites that are rated as trendsetters among other websites) more highly, this can further serve to improve the performance of such systems. [0063] (11) Other preferences of trendsetters can be explored and presented for public viewing, such as personalization features and functions they may use at content provider sites, including content categories they review, websites they visit, and interface customizations that they use.
Holmes et al. 2012/0271884 [0081 – early adopters] FIG. 15 shows the user profile, which provides a simplified example of a typical profile, which is similar in nature to that described for FIG. 4. It can comprise any or all of the previous types of fields described previously. It also comprises the name 131a, age 131b, gender, 131c, email 131d and location 131e of the user. Like described previously, it also comprises a record of preferences generated from the responses to primary surveys that the user has participated in e.g. 132, for each category 133. If for example the user selected Band A, shown in the survey of FIG. 14, then the entry 12 would be created, as part of updating the user profile, step 113. A time stamp can also be recorded, for the purposes of identifying early adopters, as described previously. In addition, the profile keeps a record of content that the user has reviewed and indicated that they like (prefer) or dislike e.g. 134. This could be content they have viewed or provided via any mode, including preferred content viewed automatically, upon selecting a recommendation from a matching user, or via a secondary survey. This content and the preferences can then in turn be used to create surveys, or to provide or recommended the content other users that follow the user as an associated or matching user. Another section 135 is provided, which indicates users that have been identified as matching or associated matching users (subscribed users). These are the users that are followed--the content they prefer is provided or recommended to the user via surveys or other means. The user profile 130 might also comprise a list of "friends" 136, with which the user has associated themselves with via other facilities, such as a social networking website.
Fatourechi et al. 2017/0193531 [0042 – filtering and score engine] In addition to foul language, a company searching for a potential influencer for advertising a certain product may also be uninterested in collaboration with content creators that frequently post content items with a large presence of sexuality, nude pictures or nude video clips. As an example, a company like Apple, Inc. might not want a blogger or a content creator on YouTube who has nudity on their content to be associated with them. In one implementation, the user can provide the input/output GUI tool 204 with input(s) indicting that they wish to filter the search results to remove content creators that post digital content items including sexuality or nudity. The sorting and filtering engine 216 might then automatically determine if the content has nudity and/or sexuality and exclude the content creators that create such content from being presented in the search results. As an example, in one implementation, the sorting and filtering engine 216 utilizes a ratio of skin-colored pixels in each frame of a video to the total number of pixels on that frame to determine how much skin is shown in that frame. If the ratio is higher than a pre-determined threshold (Th.sub.NudityFrame), then the frame is considered to potentially have nudity. If the percentage of frames in the video that Th.sub.NudityFrame is higher than a certain predetermined threshold (Th.sub.NudityFrame), Video then the video is flagged as a video that contains nudity and the content creator may be excluded from appearing in the results presented to the user via the influence scoring engine 220.



Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW T. SITTNER whose telephone number is (571) 270-7137 and email: matthew.sittner@uspto.gov.  The examiner can normally be reached on Monday-Friday, 8:00am - 5:00pm. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Ashraf can be reached on (571) 270-3948.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MATTHEW T SITTNER/
Primary Examiner, Art Unit 3682